Scire facias sur municipal lien.
Rule for judgment for want of a sufficient affidavit of defense. Before BARBER, P.J.
The Supreme Court in the case of Palmerton Borough v. Wolensky,277 Pa. 162, affirmed the judgment of the lower court.
The facts are stated in the opinion in that decision.
The Superior Court made the following order:
"And now, April 20, 1923, in pursuance of the stipulation filed by the parties in this case, it appearing that the Supreme Court has affirmed the judgment in the case of the Borough of Palmerton v. Louis Wolensky, the judgment of the court below in this case is affirmed."
Similar orders were made in seventeen other cases.